PROSPECTUS XFONE, INC. This Prospectus relates to the resale by certain selling shareholders of an aggregate of up to 2,957,242 shares of our common stock in connection with the resale of: (a) up to 344,828 shares of our common stock which were issued in connection with an Agreement, dated December 24, 2006, with Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd.; (b) up to 172,414 shares of our common stock which may be issued upon the exercise of Warrants issued in connection with an Agreement, dated December 24, 2006, with Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd.; (c) up to 200,000 shares of our common stock which may be issued upon the exercise of A Options granted to Brian Acosta; (d) up to 200,000 shares of our common stock which may be issued upon the exercise of A Options granted to Hunter McAllister; (e) up to 20,000 shares of our common stock which may be issued upon the exercise of our B Options granted to Israel Singer; (f) up to 20,000 shares of our common stock which may be issued upon the exercise of our B Options granted to Morris Mansour.This prospectus also relates to the sale of up to 2,000,000 shares of our Common Stock that we are offering on a best efforts basis for up to ninety (90) days following the date of this Prospectus at a fixed price of between $3.00 and $4.00 per share. Because the offering is being done on a best-efforts basis and there is no minimum number of shares that must be sold by us during the 90-day selling period, we may receive little or no proceeds if we are not successful in selling the shares.Our employees, officer or directors, none of whom are registered broker-dealers, will not receive a commission or other compensation for shares sold by them.Although we have historically required investment proceeds to be placed in an escrow account maintained by our general counsel, there are no agreements currently in place to deposit any funds in such an account. The selling shareholders may offer to sell the shares of common stock being offered in this Prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. The selling shareholders will pay all brokerage commissions and discounts attributable to the sale of the shares plus brokerage fees. We are responsible for all other costs, expenses and fees, including filing, legal, accounting and miscellaneous fees incurred of approximately $40,000 in registering the shares offered by this Prospectus. Selling shareholders will pay no offering expenses. Our common stock is traded on the American Stock Exchange (“AMEX”) and the Tel Aviv Stock Exchange (“TASE”) under the symbol “XFN”. OnJuly 30, 2007, the closing price of our common stock was $2.67 (AMEX) /11.57 NIS (TASE). INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS”
